     Case 2:16-cv-01738-JAM-AC Document 107 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    J.L. HOWZE,                                        No. 2:16-cv-1738 JAM AC P
12                       Plaintiff,
13            v.                                         ORDER
14    A.B. OROZCO, et al.,
15                       Defendants.
16

17          Plaintiff has filed objections to the Magistrate Judge’s order filed March 8, 2021. ECF

18   No. 105. Federal Rule of Civil Procedure 72(a) permits a party to object to non-dispositive orders

19   issued by magistrate judges and requires that the district judge “modify or set aside any part of the

20   order that is clearly erroneous or is contrary to law.” Standing alone, the fact that plaintiff did not

21   receive defendant Sahota’s responses to discovery that were served on January 8, 2021, is not

22   sufficient to demonstrate that Sahota did not in fact serve his responses on that date, as

23   demonstrated by counsel’s declaration (ECF No. 89). The March 8, 2021 order of the Magistrate

24   Judge is therefore not clearly erroneous or contrary to law and the objections will therefore be

25   overruled.

26   ////

27   ////

28   ////
                                                         1
     Case 2:16-cv-01738-JAM-AC Document 107 Filed 04/27/21 Page 2 of 2


 1         Therefore, IT IS HEREBY ORDERED that plaintiff’s objections to the Magistrate
 2   Judge’s March 8, 2021 order are OVERRULED and the March 8, 2021 order is AFFIRMED.
 3

 4
     DATED: April 26, 2021                     /s/ John A. Mendez
 5
                                               THE HONORABLE JOHN A. MENDEZ
 6                                             UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
